Asch, J. (concurring).
I would affirm the judgment and order from which the appeal has been taken. I agree that this court has the power, upon review, to itself impose some legally authorized lesser sentence if it modifies or reverses the judgment as a matter of discretion in the interest of justice (CPL 470.20, subd 6). I do not believe People v Farrar (52 NY2d 302) restricts this appellate power. However, on careful consideration of the sentences of the appellant and of the others who participated with him in this tragic event I must agree with the conclusion of Justice Milonas. The crime itself was a heinous one. The participant Steven Sherman, who did little more than act as lookout, received a sentence of 15 years to life. While it is true that the principal actor Geoghegan received a sentence of 6 Ve to 18Yz years as a result of his plea negotiations, the procedural problems resulting from the reversal of his initial conviction, plus the necessity for a retrial with its attendant vagaries, apparently served to enable his attorney to effect the sentence which he was afforded. These differences in sentences do not appear to be so disparate in view of the seriousness of the crime in which the appellant willingly and actively engaged, so as to warrant reduction of his sentence in the interest of justice.